Citation Nr: 1023394	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  08-09 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to VA payment for emergency medical services 
rendered at the Cary Medical Center from June 16, 1995 
through June 19, 1995.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 decision of the Togus, 
Maine regional office (RO) of the Department of Veterans 
Affairs (VA).  The RO denied the Veteran entitlement to VA 
compensation for care received in 1995 at the Cary Medical 
Center.

In March 2010, the Veteran appeared at a hearing held before 
the below-signed Veterans Law Judge in Washington, DC.  A 
transcript of that hearing has been associated with the 
claims file.

At the March 2010 hearing, the Veteran that VA failed to 
timely diagnose, and properly treat, his perirectal 
cyst/boil.  If the Veteran desires to file a claim under the 
provisions of 38 U.S.C.A. § 1151 (2009), he should pursue 
such action with the RO, and this matter is therefore 
REFERRED to the RO for development.


FINDINGS OF FACT

1.  The Veteran was not in receipt of service connection for 
any disability in 1995.

2.  The Veteran testified at the March 2010 hearing that he 
had not paid for the private hospital services rendered from 
June 16, 1995 through June 19, 1995 and implied that had been 
found exempt from paying for those services.


CONCLUSION OF LAW

The criteria for VA payment for emergency medical services 
rendered at the Cary Medical Center from June 16, 1995 
through June 19, 1995 are not met. 38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. § 17.1002 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to VA payment for 
medical services rendered at the Cary Medical Center from 
June 16, 1995 through June 19, 1995.  

As an initial matter, the Board notes that VA's duties to 
notify and assist the Veteran have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive.  Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002).

The claims file reflects that the Veteran was seen by VA for 
treatment of a perirectal abscess.  A June 12, 1995 VA 
treatment note states that the Veteran presented for 
treatment of the abscess, which he described as starting 
three to four days prior.  The VA physician noted that the 
Veteran had experienced a similar episode in February 1993, 
prescribed antibiotics and a cleansing bath, and advised him 
to return for a check up in two weeks.  

A June 14, 1995 VA treatment note indicates that the Veteran 
was seen again for the abscess and reported using the 
cleansing bath and taking the antibiotic, but experiencing 
worsening pain.  The VA physician noted the abscess was not 
fluctuant or drainable at that time, prescribed a Tylenol, a 
new antibiotic, and continued cleansing baths.  He was 
diagnosed with a recurring perirectal abscess.

The record shows a June 16, 1995 VA report of telephone 
contact from the Veteran who reported that his entire buttock 
was now massive.  The VA triage receptionist offered to refer 
the Veteran to the VA Medical Center in Togus, Maine, but the 
Veteran refused and stated that he would go to the local 
emergency room for treatment.  The record reflects that the 
receptionist advised that treatment provided by the emergency 
room would not be covered as it was not a VA facility.

A treatment note from the private emergency room reflects 
that the Veteran reported receiving antibiotics from the VA 
and that he had been referred to Togus but did not go because 
he did not feel well enough to travel that distance.  The 
emergency personnel recorded the Veteran's temperature as 
101.8 and described him as diaphoretic and in obvious pain 
with a fist-sized, hard abscess on the right side of his 
perirectal area.  He was diagnosed with an acute severe 
perirectal abscess and admitted for treatment.  The Veteran 
was provided antibiotics and anesthesia and the abscess was 
surgically drained and irrigated.  He was discharged on June 
19, 1995.

A summary of RO contact with the Veteran reflects that he 
called VA in October 1995 to notify the RO that he planned to 
appeal the denial of payment for emergency medical services 
rendered at the Cary Medical Center.  A November 1995 
notation reflects that the Veteran's letter of appeal was 
received by the RO, but the claims file does not reflect that 
any further adjudication of his claim was conducted.  The 
Veteran called the RO again about his claim in November 2007 
and the RO mailed him a December 2007 letter explaining that 
he is not eligible for reimbursement of the medical services 
rendered by Clary Medical Center in 1995.  The Veteran timely 
appealed the December 2007 letter.

The Veteran testified at the March 2010 hearing that the VA 
physician he saw in 1995 misdiagnosed the abscess as a cyst, 
prescribed treatments that were not effective, and referred 
him to the VA facility in Togus only after he was in too much 
pain to travel.  He further testified that he never paid the 
Clary Medical Center for the medical services rendered from 
June 16 to June 19, 1995 and that he "had a lawyer write to 
them so [he is] exempt from paying."

Under the law that was in effect when the Veteran received 
the emergency treatment from the Clary Medical Center, in 
order to be entitled to payment or reimbursement of medical 
expenses incurred at a non-VA facility: (a) The care and 
services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

As the Veteran was not service-connected for any disabilities 
in 1995, and was not participating in a rehabilitation 
program, he is not eligible for reimbursement under the law 
that was in effect at the time he received the emergency 
treatment from Clary Medical Center.  However, payment or 
reimbursement for emergency services for nonservice-connected 
conditions in non-VA facilities now may be authorized under 
38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1003 
(2009).   Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177, 
and is referred to as the "Millennium Bill Act."  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such nature that a prudent layperson would have 
reasonably expected that delay in seeking medical 
attention would have been hazardous to life or health 
(this standard would be met if there were an emergency 
medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a 
prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence 
of immediate medical attention to result in placing the 
health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions could be met 
by evidence establishing that a Veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level 
of care was not a non-VA medical center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the Veteran could not have been safely 
transferred to a VA or other Federal facility (the 
medical emergency lasts only until the time the Veteran 
becomes stabilized);

(e)  At the time the emergency treatment was furnished, 
the Veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider 
of emergency treatment for the treatment;

(g)  The Veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the Veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the Veteran or provider to comply with the provisions of 
that health-plan contract, e.g. failure to submit a bill 
or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment 
was furnished was caused by an accident or work related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the Veteran 
or provider against a third party for payment of such 
treatment and the Veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the Veteran's liability to the provider;

(i)  The Veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veteran's, 
primarily those who receive emergency treatment for a 
service-connected disability).

These criteria are conjunctive, not disjunctive; thus all the 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a 
statutory provision meant that all of the conditions listed 
in the provision must be met).

The Veteran's March 2010 testimony implies that he would not 
be eligible for reimbursement under the Millenium Bill Act's 
criterion (f) - that the Veteran is financially liable to the 
provider of emergency treatment for the treatment - because, 
as noted above, he stated that he had not paid the provider 
and a lawyer had written something to exempt him from 
payment.

Regardless, the Board notes that the Millenium Bill Act was 
effective in May, 2000, approximately five years after the 
Veteran received the emergency treatment for which he seeks 
compensation.  There is a general presumption against the 
retroactive effect of new statutes.  Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

The Millenium Bill Act was enacted on November 30, 1999, and 
took effect 180 days after the date of enactment, on May 29, 
2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 
Stat. 1556.  The Millennium Bill Act made no provision for 
reimbursement of unauthorized expenses incurred prior to May 
29, 2000.  Moreover, a VA interim final rule implementing the 
Act provided that its effective date was May 29, 2000 and 
that VA would make retroactive payments or reimbursements for 
qualifying emergency care furnished on or after that date.  
See 66 Fed. Reg. 36,467 (2001).

The Veteran received services from Clary Medical Center 
approximately five (5) years prior to the effective date of 
the change in the law.  Generally, when law or regulation 
changes while a case is pending, the version most favorable 
to veterans applies, absent congressional intent to the 
contrary, or if the law permits and the Secretary did 
otherwise.  See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).  
Congress, however, enacted Section 1725 with an explicit 
effective date of May 29, 2000, preventing retroactive 
application prior to that date.  Likewise, as noted above, 
the Secretary set an effective date for the implementing 
regulations that does not permit retroactive application.  

Moreover, VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim, the Board 
should first determine whether the revised version is more 
favorable to the claimant.  Although the procedural history 
noted above reflects that the Veteran's claim may have been 
pendent at the time the pertinent law changes, VA's General 
Counsel has held that, even if the revised version of a 
regulation is more favorable, the retroactive reach of that 
regulation can be no earlier than the effective date of the 
change in the law.  See VAOPGCPREC 3-2000 (2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  

As the Veteran was not service-connected for any 
disabilities, or in a rehabilitation program, at the time 
received the emergency treatment from Clary Medical Center, 
he is not eligible for reimbursement under the law that was 
in effect at that time.  Further, as the retroactive reach of 
the Millenium Bill does not extend as far back as 1995, the 
Veteran is not eligible for reimbursement under that Act.  
His claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994). 

        CONTINUED ON NEXT PAGE







ORDER

VA payment for emergency medical services rendered at the 
Cary Medical Center from June 16, 1995 through June 19, 1995 
is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


